DETAILED ACTION
This office action is in response to the application filed on 09/16/2019.
Claims 1-23 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The element of Claims 1 and 20 “each computational core of the plurality of computational cores comprises a neural network that comprises multiple basic units of a first type; wherein a connectivity between the multiple basic units of the first type of each computational core is randomly determined, and each computational core is programmed according to the determined connectivity” is not supported in the Specification of the instant application. The Specification recites: “Spec, Pg.13, Ln.22 - “the liquid section 46 of the computational core is comprised of basic units of two types. One unit is preferably a leaky integrate-to-threshold unit (LTU) and the other type is preferably a coupling node unit (CNU) which is used for connecting two LTUs.” The Specification states, that it is the computational cores, rather than their neural networks, that are comprised of multiple basic units.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-12, 14-15, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ware (Locating and Identifying Components in a Robot’s Workspace using a Hybrid Computer Architecture) in view of Abonamah (U.S. Patent 6,550,018).
As to Claim 1, Ware teaches a processing unit comprised of a plurality of computational cores (Ware, Pg.139, Abstract, Ln.3-4 — “The system uses a network of processors (an array of transputers)” - A system using a network of processors means a processing unit. Each transputer is a processor. Transputers mean a plurality of computational cores. This means a processing unit comprised of a plurality of computational cores); wherein each computational core is configured to receive an input data and provide a unique output data stream (Ware, Pg.143, Col.1, Ln.16-21 — “The processors should be kept ‘busy’ doing useful work for as long as possible. To facilitate this, whenever data transfer is required it should be given priority over other tasks (this enables the receiving transputers to make use of the transferred information as soon as possible)” — Transputers mean a plurality of computational cores. Receiving transputers making use of transferred information means computational cores configured to receive input data. Ware, Pg.141, Col.1, Ln.7-14 — “Once components have been located within the robot's workspace the next stage is to recognize what they are. Components can be described in terms of their features, and thus to facilitate component recognition a set of describing features is produced for all components within the component set. From this set of features, a feature vector is created, which acts as the input to the artificial neural network employed to identify the component.” - A feature vector created and provided as an input means input data. Identifying the component means recognizing it, which means an output indicating recognition. This means that each computational core is configured to receive an input data and provide a unique output data stream); each computational core of the plurality of computational cores comprises a neural network that comprises multiple basic units of a first type (Ware, Pg.139, Abstract, Ln.7 — “A MLP artificial neural network is then used to identify the components using the feature measurements obtained from the model.” - Each neuron of the neural network means a basic unit of a first type. Neural network means neural network that comprises multiple basic units. Each transputer runs neural network. This means each computational core of the plurality of computational cores comprises a neural network that comprises multiple basic units of a first type); wherein a connectivity between the multiple basic units of the first type of each computational core is randomly determined, and each computational core is programmed according to the determined connectivity prior to receiving the input data stream (Ware, Pg.142, Col.1, Ln.4-6 — “Using the error backpropagation method, all the weights within the network are initially set to small random values” — Weights of connections in a neural network determine the connectivity between the neurons of the neural network. Randomly assigned initial weights mean randomly determined connectivity’s between basic units of the neural network prior to receiving inputs. Ware, Pg.141, Col.1, Ln.13-14 — “a feature vector is created, which acts as the input to the artificial neural network employed to identify the component.” - A feature vector created and provided as an input means input data. Identifying the component means an output indicating recognition. Ware, Pg.141, Col.2, Ln.3-5 — “Normally, the function to process the inputs is simply a summation of the weighted inputs.” — Sums of weighted inputs, where the weights are all random numbers, will produce different outputs from different transputers. Such output means to produce the unique output data from different computational cores. This means a connectivity between the multiple basic units of the first type of each computational core is randomly determined, and each computational core is programmed according to the determined connectivity prior to receiving the input data stream); wherein each computational core retains the connectivity during an execution of a computational task (Ware, Pg.142, Col.1 — “The net is then presented with an input vector and an output vector. (In the case of the component recognition system, the input and output vector will be the feature vector and component identifier respectively.) The net will then use a feed forward process to produce an actual output vector (that is make an attempt at identifying the component) “ — This processing means that the initial connectivity is retained. This means that each computational core retains the connectivity during an execution of a computational task); wherein at least two of the plurality of computational cores operate in parallel (Ware, Pg.139, Col.2, Ln.1-2 — “identifying parallel aspects of the processing and implementing them on a network of processors” — Implementing parallel aspects of the processing on a network means parallel processing. A network of processors is made up of at least two processors. Processes mean computational cores. This means at least two of the plurality of computational cores operate in parallel); an input interface configured to receive the data stream (Ware, Pg.141, Col.2, Ln.11-12 - "neural net is like a ‘black box’: An input is presented and an output returned" — A neural net returning an output from the input presented to it means that this neural net has an input interface. This means an input interface configured to receive the data stream); and simultaneously provide the received data stream to each of the inputs of the plurality of computational cores (Ware, Pg.142, Col.1, Ln.43-45 — “splitting the data that  is to be processed between a number of processors and executing multiple copies of the process simultaneously” — In order to process data simultaneously, the processors need to receive inputs simultaneously. This means to simultaneously provide the received data stream to each of the inputs of the plurality of computational cores); and an output interface configured to simultaneously receive the output data from each of the plurality of computational cores (Ware, Pg.141, Fig.4 — “The exact topology of the neural network is determined as follows: The number of input nodes corresponds to the number of features; the number of output nodes corresponds to the number of components to be identified; the number and size of hidden layers required is established experimentally” - Nodes mean computational cores. Output nodes mean output data received from each of the computational cores. Ware, Pg.141, Fig.4 — Fig.4 shows a neural network receiving inputs and producing outputs, which means an output interface. This means an output interface configured to simultaneously receive the output data from each of the plurality of computational cores).
Ware does not teach explicitly and specifically simultaneously receiving the same provided received input data to each of at least two of the plurality of computational cores and simultaneously receiving output data from each of at least two of the plurality of computational cores. However, Abonamah teaches simultaneously receiving the same provided received input data to each of at least two of the plurality of computational cores and simultaneously receiving output data from each of at least two of the plurality of computational cores (Abonamah, Col.5 — “The present invention generally provides a redundant hybrid multiple redundant computer system having three data processing units, operating in parallel, that combine majority voting with fault diagnostic and fault recovery means configured such that any two concurrent faults failure. Briefly, and in general terms, the invention comprises first, second, and third processing units operating in parallel, each of which includes a central processor module connected to an input and an output module.” — Multiple redundant computer system having three data processing units means at least two of the plurality of computational cores. Abonamah, Col.5 — “Input modules of the system are connected in parallel and each input module receives the same input data from multiple field sensors and other devices providing system inputs. Output modules of the system operate in parallel with each other providing system outputs that correspond to the system inputs.” — Input modules of the system that are connected in parallel and each input module receives the same input data mean simultaneously receiving the same provided received input data to each of at least two of the plurality of computational cores. Output modules of the system operate in parallel with each other providing system outputs that correspond to the system inputs mean simultaneously receiving output data from each of at least two of the plurality of computational cores. This means simultaneously receiving the same provided received input data to each of at least two of the plurality of computational cores and simultaneously receiving output data from each of at least two of the plurality of computational cores). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Ware reference with the teaching of Abonamah to provide an apparatus for processing a data stream, because enhancing the multiprocessing architecture of Ware with the simultaneous identical inputs to all computing cores of Abonamah gives the advantage of redundancy of the input processing system.
As to Claim 20, it is rejected similarly to Claim 1.
As to Claim 2, Ware and Abonamah teach the apparatus of claim 1. In addition, Ware teaches: at least one register configured to be updated responsive of the output data. (Ware, Pg.141, Fig.4 — “The exact topology of the neural network is determined as follows: The number of input nodes corresponds to the number of features; the number of output nodes corresponds to the number of components to be identified; the number and size of hidden layers required is established experimentally” — Output nodes mean updating responsive to the output data. Ware, Pg.139, Abstract, Ln.3-4 — “The system uses a network of processors (an array of transputers)” - Processors, such as transputers, have output registers. This means at least one register configured to be updated responsive of the output data).
As to Claim 3, Ware and Abonamah teach the apparatus of Claim 2. In addition, Ware teaches that the at least one register contains at least one of: a mode of operation of the plurality of the computation cores, the input data, the output data, and an outcome indication based on of the output data (Ware, Page 143, Col.1 — “To facilitate communication between the transputers in the network, each transputer has, in addition to the main algorithm being executed, a set of ‘communication procedures’. These procedures allow the processor to receive and send data in the required manner. Data to be sent from one processor to another is packaged into a one-dimensional array.” — A one-dimensional array packaged on a processor means at least one register of the processor to contain such an array. A one-dimensional array means one or more register values. This means that the at least one register contains at least one of: a mode of operation of the plurality of the computation cores, the input data, the output data, and an outcome indication based on of the output data).
As to Claim 5, Ware and Abonamah teach the apparatus of Claim 3. In addition, Ware teaches that the outcome indication is provided based on of a determination whether the plurality of computational cores identified the input data (Ware, Page 141 — “The net’s attempt at recognition is then compared to the component's actual identity. Any differences, between the actual identity and the net’s attempt at recognition, are used to further ‘train’ the net. This ‘training’ process continues until the net can successfully recognize each component in the set.” — The net means a plurality of computational cores. Continuing the training until the net can recognize each component means that a determination that the plurality of computational cores identified the input data has been made and has been indicated by the cessation of further training. This means that the outcome indication is provided based on of a determination whether the plurality of computational cores identified the input data).
As to Claim 8, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware teaches that the apparatus is configured to be asynchronously adaptive with respect to the input data (Ware, Pg.143, Col.1, Ln.16-21 — “The processors should be kept ‘busy’ doing useful work for as long as possible. To facilitate this, whenever data transfer is required it should be given priority over other tasks (this enables the receiving transputers to make use of the transferred information as soon as possible)” — Data transfer between processors on as needed basis to ensure individual processors are idle as little as possible means processors are not synchronized between each other, which means asynchronous processing. Ware, Pg.143, Col.1, Ln.22-25 — “Data transfer between processors should be via the best possible route around the network. This is not necessarily the shortest as ‘traffic jams’ might develop along certain paths.” — Choosing the best possible route for data transfer means adaptation, which means adaptive processing. Ware, Pg.139, Col.2, Ln.1-2 — “identifying parallel aspects of the processing and implementing them on a network of processors” — Implementing parallel aspects of the processing on a network means parallel processing. This means that the apparatus is configured to be asynchronously adaptive with respect to the input data). 
As to Claim 9, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware teaches that the apparatus is configured to perform based on the input data a task including at least one of: filtering unknown data streams, image recognition, speech recognition, clustering, indexing, routing, video signals analysis, video indexing, categorization, string matching, recognition tasks, verification tasks, tagging, and outliner detection (Ware, Fig.5 - Fig.5 shows a camera and inputs from it, which means image recognition, video signals analysis and recognition tasks. This means that the apparatus is configured to perform based on the input data a task including at least one of: filtering unknown data streams, image recognition, speech recognition, clustering, indexing, routing, video signals analysis, video indexing, categorization, string matching, recognition tasks, verification tasks, tagging, and outliner detection).
As to Claim 10, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware teaches that the input data stream comprises at least one of: signals, streams of signals, string, regular expression, sensor output signals, database records, processor outputs, naturally structured signals, speech signals, image signals, physiological signals, medical signals, and text signals (Ware, Fig.5 - Fig.5 shows a camera and inputs from it, which means a stream video signals, a stream of digital signals, a stream of analog signals and a stream of image signals. This means that the input data stream comprises at least one of: signals, streams of signals, string, regular expression, sensor output signals, database records, processor outputs, naturally structured signals, speech signals, image signals, physiological signals, medical signals, and text signals).
As to Claim 11, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware teaches that all of the plurality of computational cores are arranged to operate in parallel (Ware, Pg.139, Col.2, Ln.1-2 — “identifying parallel aspects of the processing and implementing them on a network of processors” — Implementing parallel aspects of the processing on a network means parallel processing. A network of processors is made up of at least two processors. Processes mean computational cores. This means that all of the plurality of computational cores are arranged to operate in parallel).
As to Claim 12, Ware and Abonamah teach the apparatus of Claim 11. In addition, Ware teaches that the connectivity between the multiple basic units of the first type of each computational core is randomly determined by applying a statistical distribution (Ware, Pg.142, Col.1, Ln.4-6 — “Using the error backpropagation method, all the weights within the network are initially set to small random values” - Weights within the neural network define the behavior of the neural network, thus setting the weights means programming the NN. Setting the weights within the network to random values means programming the NN randomly over a statistical distribution. Where the neural network is implemented on a multiprocessor architecture, multiple processors mean that the plurality of computational cores being randomly programmed, thus setting up a unique function for each of the computational cores. Since each random distribution of weights means programming a unique function for this particular processor, this means generating a respective function for each computational core. This means that the connectivity between the multiple basic units of the first type of each computational core is randomly determined by applying a statistical distribution).
As to Claim 14, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware teaches that the plurality of computational cores is divided to a plurality of subgroups of computational cores, wherein each of the subgroups of computational cores is configured for mapping variants of the input data stream (Ware, Fig.5 — Fig.5 shows a plurality of subgroups of computational cores. The subgroups of computational cores are shown to receive inputs from a plurality of source routed through different devices, thus receiving variants of inputs. This means that the plurality of computational cores is divided to a plurality of subgroups of computational cores, wherein each of the subgroups of computational cores is configured for mapping variants of the input data stream).
As to Claim 15, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware teaches that the processing unit is configured to capture at least one intrinsic dimension of the input data stream (Ware, Pg.141, Col.1, Ln.7-14 — “Once components have been located within the robot’s workspace the next stage is to recognize what they are. Components can be described in terms of their features, and thus to facilitate component recognition a set of describing features is produced for all components within the component set. From this set of features, a feature vector is created, which acts as the input to the artificial neural network employed to identify the component.” - A feature vector has at least one dimension. A feature vector acting as an input means an input having at least one intrinsic dimension. This means that the processing unit is configured to capture at least one intrinsic dimension of the input data stream).
As to Claim 19, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware discloses an integrated circuit comprising the apparatus of Claim 1 (Ware, Pg.139, Abstract, Ln.3-4 — “The system uses a network of processors (an array of transputers)” - A network of processors means an apparatus is implemented in one or more integrated circuits. This means an integrated circuit comprising the apparatus of Claim 1).
As to Claim 21, Ware and Abonamah teach the apparatus of claim 1. In addition, Ware teaches: the connectivity of each computational core is unchanged (Ware, Pg.142, Col.1 — “The net is then presented with an input vector and an output vector. (In the case of the component recognition system, the input and output vector will be the feature vector and component identifier respectively.) The net will then use a feed forward process to produce an actual output vector (that is make an attempt at identifying the component) “ — This processing means that the initial connectivity in the neural networks is retained during processing. This means the connectivity of each computational core is unchanged).
As to Claim 22, Ware and Abonamah teach the apparatus of claim 1. In addition, Ware teaches: that when fed with the same input data stream different computational cores are arranged to output unique output data streams that differ from each other (Ware, Pg.142, Col.1, Ln.4-6 — “Using the error backpropagation method, all the weights within the network are initially set to small random values” — Random values of connection weights in a neural network mean different weights for each connection. Since each of transputers, that is, computational cores, has at least one own neural network, the weights of connections in each of network will be different in each of computational cores. Since weights of connection determine the strength of signal passing through connections, the outputs of the different neural network nodes will be all different. This means that when fed with the same input data stream different computational cores are arranged to output unique output data streams that differ from each other).
As to Claim 23, Ware and Abonamah teach the apparatus of claim 1. In addition, Ware teaches: that each computational core is adapted to provide the unique output data stream only based on the connectivity of the computational core without accessing a storage device (Ware, Pg.141, Fig.3, Col.2, Ln.1-5 — “A perceptron consists of three parts (see figure 3): the weighted inputs; a function to process the inputs; and a function to produce the output. Normally, the function to process the inputs is simply a summation of the weighted inputs.” — Perceptrons implemented in transputers mean computational cores. Storage device is not one of three parts of a perceptron, thus the perceptron provides output data stream only based on the connectivity without accessing a storage device. This means that each computational core is adapted to provide the unique output data stream only based on the connectivity of the computational core without accessing a storage device).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ware in view of Abonamah and Ortiz-Boyer (CIXL2: A Crossover Operator for Evolutionary Algorithms Based on Population Features).
As to Claim 4, Ware and Abonamah teach the apparatus of Claim 3. Ware does not teach explicitly and specifically that the outcome indication is at least one of: winner-takes-all, majority voting, and statistical analysis. However, Ortiz-Boyer teaches that the outcome indication is at least one of: winner-takes-all, majority voting, and statistical analysis (Ortiz-Boyer, Pg.1, Ln.13-15 — “As an example of how our crossover can be used to solve artificial intelligence problems, we have applied the proposed model to the problem of obtaining the weight of each network in a ensemble of neural networks.” — This means using neural networks, like in Ware, for identification. Ortiz-Boyer, Pg.23, Ln.20-32 — “there are, in a classification environment three basic methods ...: 1. Majority voting. ... 2. Sum of the outputs of the networks. The output of the ensemble is just the sum of the outputs .... 3. Winner takes all. ....” — This means majority voting and winner-takes-all. This means that the outcome indication is at least one of: winner-takes-all, majority voting, and statistical analysis). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Ware and Abonamah with the teaching of Ortiz-Boyer to provide a recognition apparatus, because the recognition apparatus of Ware, which uses a neural network and at least a summation identification strategy, just like Ortiz-Boyer, can be modified with the most commonly used voting and winner- takes-all strategies, because these strategies emphasize the most prominently manifested results while attenuating the less prominent ones to greater extent than summation.
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ware in view of Abonamah and Scheper (Nonlinear dynamics in neural computation).
As to Claim 6, Ware and Abonamah teach the apparatus of Claim 1. Ware does not teach explicitly and specifically that the input data comprises temporal data. However Scheper teaches that the input data comprises temporal data. (Scheper, Pg.496, Ln.2-9 — “The term transient computation describes an approach to information processing in which time dependent input signals cause a deviation in the dynamics of a system. To enable computation, this deviation or transient must in some sense be proportional to the input signal that caused it (see separation (SP) and approximation (AP) properties below). Devices which perform transient computation in this way have recently received much interest. Most notable among these in the context of neural computation are the liquid state machine (LSM) developed by Maass [5], the echo state machine (ESM) developed by Jaeger [20, 21]” — The time dependent input signals mean temporal input data. This means that the input data comprises temporal data). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Ware and Abonamah with the teaching of Scheper to provide a recognition apparatus, because the recognition apparatus of Ware, which provides neural network based video recognition for a robot, and thus causes deviations in the system because of the imperfections of input, would benefit from transient computation techniques for neural networks of Scheper, such as processing temporal input data.
As to Claim 7, Ware, Abonamah and Scheper teach the apparatus of Claim 6. Ware does not teach explicitly and specifically that that the temporal data comprises at least a segment of binary streaming data. However Scheper teaches that the temporal data comprises at least a segment of binary streaming data. (Scheper, Figure 1, Page 493 — “the first neuron receives periodic input of a square pulse at varying frequency. In the figures below, is shown the results of driving the mini-network with a period of 40 Hz and 33.3 Hz respectively.” — Square pulses mean binary data. Binary pulses at a particular frequency mean binary data stream. This means that the temporal data comprises at least a segment of binary streaming data). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Ware and Abonamah with the teaching of Scheper to provide a recognition apparatus, because the recognition apparatus of Ware, which provides neural network based video recognition for a robot, and thus causes deviations in the system because of the imperfections of input, would benefit from transient computation techniques for neural networks of Scheper, such as processing temporal input data.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ware in view of Abonamah and Fogel (U.S. Patent 5,214,746). 
As to Claim 13, Ware and Abonamah teach the apparatus of Claim 12. Ware does not teach explicitly and specifically that the statistical distribution is a Gaussian distribution. However, Fogel teaches that the statistical distribution is a Gaussian distribution (Fogel, Col. 10-11 — “The random numbers which are added to the weight values of the copies of the best sets during their mutation in step S4 are obtained randomly from a continuous random distribution of numbers (such as a Gaussian distribution) having a mean of zero and a finite variance.” — Modifying weights with values from a Gaussian distribution means a Gaussian distribution. This means that the statistical distribution is a Gaussian distribution). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Ware and Abonamah with the teaching of Scheper to provide a recognition apparatus, because the recognition apparatus of Ware, which provides neural network based video recognition for a robot, and thus causes deviations in the system because of the imperfections of input, would benefit from calculations according to a Gaussian distribution of Scheper, which is a robust mathematical method.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ware in view of Abonamah and Lyon (Computational Models of Neural Auditory Processing). 
As to Claim 16, Ware and Abonamah teach the apparatus of Claim 1. In addition, Ware teaches networked processors. Ware does not teach explicitly and specifically that the multiple basic units of the first type are leaky integrate-to-threshold units. However, Lyon teaches that the multiple basic units of the first type are leaky integrate-to-threshold units (Lyon, Abstract, Ln.8-9 — “The neuron model used is a leaky-integrate-to-threshold model with a refractory period” — A leaky-integrate-to- threshold model means integrate-to-threshold units. This means that the multiple basic units of the first type are leaky integrate-to-threshold units). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Ware and Abonamah with the teaching of Lyon to provide a recognition apparatus, because the neural networks of Ware that model the neurons and their firing functionality for the purpose of recognition of signals would be enhanced by being modified by Lyon’s teaching of a neuron model that is a leaky-integrate-to-threshold model, since clearly defined characteristics of this model are fast and easy to compute.
As to Claim 17, Ware, Abonamah and Lyon teach the apparatus of Claim 16. In addition, Ware teaches that the multiple basic units of the first type are coupled to each other via coupling node units (Ware, Pg.141, Col.1, Ln.15-19 — “In order to facilitate component identification, the net must first be ‘trained’ using ‘training’ feature vectors that represent each member of the set of components. Each training vector (which, if it is to be effective, should include noisy data) is presented to the net in turn” — Training vector means information of previous data streams. Neural networks have weighted connections that couple neurons together, which means weighted connection that is a coupling node. The weights are set based on training vectors, that is, weights store information of previous data streams. Weights of connections affect propagation of values through the neural network, thereby adapting its conductivity, which means weighted connection that is a coupling node configured for storing information of previous data streams, thereby adapting its conductivity. This means that the multiple basic units of the first type are coupled to each other via coupling node units).
As to Claim 18, Ware, Abonamah and Lyon teach the apparatus of Claim 17. In addition, Ware teaches a processing unit comprised of a plurality of computational cores (Ware, Pg.139, Abstract, Ln.3-4 — “The system uses a network of processors (an array of transputers)” - A system using a network of processors means a processing unit. Transputers mean a plurality of computational cores. This means a processing unit comprised of a plurality of computational cores); and further, that at least one of the computation cores of the processing unit is a coupling node unit (Ware, Pg.141, Col.1, Ln.15-19 — “In order to facilitate component identification, the net must first be ‘trained’ using ‘training’ feature vectors that represent each member of the set of components. Each training vector (which, if it is to be effective, should include noisy data) is presented to the net in turn” — Training vector means information of previous data streams. Neural networks have weighted connections that couple neurons together, which means weighted connection that is a coupling node. The weights are set based on training vectors, that is, weights store information of previous data streams. Weights of connections affect propagation of values through the neural network, thereby adapting its conductivity, which means weighted connection that is a coupling node configured for storing information of previous data streams, thereby adapting its conductivity. This means that at least one of the computation cores of the processing unit is a coupling node unit). Ware does not teach explicitly and specifically that at least one of the computation cores of the processing unit is a leaky integrate-to-threshold unit. However, Lyon teaches that at least one of the computation cores of the processing unit is a leaky integrate-to-threshold unit (Lyon, Abstract, Ln.8-9 — “The neuron model used is a leaky-integrate-to-threshold model with a refractory period” — A leaky-integrate-to-threshold model means integrate-to-threshold units. This means that at least one of the computation cores of the processing unit is a leaky integrate-to- threshold unit. Taken together, the teaching of a plurality of computational cores of Ware, the teaching of coupling nodes Ware, and the teaching of leaky integrate-to-threshold units of Lyon, in combination teach that the coupling node unit is configured to connect between at least a first leaky integrate-to-threshold unit and a second leaky integrate-to- threshold unit). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Ware and Abonamah with the teaching of Lyon to provide a recognition apparatus, because the neural networks of Ware that model the neurons and their firing functionality for the purpose of recognition of signals would be enhanced by being modified by Lyon’s teaching of a neuron model that is a leaky-integrate-to-threshold model, since clearly defined characteristics of this model are fast and easy to compute.

Conclusion
This is a continuation of applicant's earlier Application No. 14/175,569.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183